ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that HARRY DREIER of WATCHUNG, who was admitted to the bar of this State in 1976, be suspended from the practice of law for a period of one year for his misconduct in the handling of a trust, in violation of RPC 1.1(a) (gross neglect), RPC 1.3 (failure to act with diligence), RPC 1.15(b) (failure to deliver property to client promptly), RPC 1.4 (failure to communicate) and RPC 8.1(b) (failure to cooperate with ethics authorities);
And in making its recommendation the Disciplinary Review Board having taken into account that respondent has been publicly reprimanded on three prior occasions;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and HARRY DREIER is hereby suspended from the practice of law for a period of one year, effective October 31,1994, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*46ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.